DETAILED ACTION
In response to communication filed on 02 August 2022, claims 1, 4, 9-10 and 15 are amended. Claims 2-3 are canceled. Claims 1 and 4-20 are pending. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see “Rejections Under 35 U.S.C. 112 (a)”, filed 02 August 2022, have been carefully considered and based on amendments, the rejections are withdrawn.

Applicant’s arguments, see “Rejections Under 35 U.S.C. 112 (b)”, filed 02 August 2022, have been carefully considered and based on amendments, the rejections are withdrawn.

Applicant’s arguments, see “Rejections Under 35 U.S.C. 103”, filed 02 August 2022, have been carefully considered but are not persuasive since the arguments are related to newly added limitations and are addressed in the rejection  below. 

Claim Interpretation
Claim 1 recites “using the source page” and “using user input to determine a data type”. The claims do not recite functionality, but instead recites what the source page and user input used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim Objections
Claims 4, 9 and 15 are objected to because of the following informalities:  
Claim 4 recites “assembe” should read as --assemble-- as it appears to be a typographical error. 
Claim 9 recites “the communicating of the at least a first portion of the content” should read as -- communicating of the at least a first portion of the content -- as it appears to be a typographical error and may cause antecedent basis issue. 
Claim 15 recites “the communicating of the at least a first portion of the content” should read as -- communicating of the at least a first portion of the content -- as it appears to be a typographical error and may cause antecedent basis issue.
Claims 9 and 15 recite “published_content” should read as –published content-- as it appears to be a typographical error. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 8,352,419 B2 in view of Rose (US 2013/0066841, filed 6/22/2006) and Ohashi (US 6,408,297 B1). The patented claim teaches the limitations of the claim as shown by comparison below in bold.

Instant Application
8,966,594
1. A method, comprising:
for a source page associated with a first content source, creating a template associated with the source page; 
allowing a user to identify a region, based on one or more anchor points, using the source page; 
for the identified region, using user input to determine a data type and inter- relationship to other data;

1. A method, comprising:
receiving a first content portion from the first content source; receiving a second content portion from a second content source; receiving a third content portion from a third content source;

receiving a first content portion from a first content source; receiving a second content portion from a second content source; receiving a third content portion from a third content source;
processing the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source; 

processing the first content portion associated with the first content source, the second content portion associated with the second content source, and the third content portion associated with the third content source;
identifying one or more errors, including accidental or malicious errors, associated with any of the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, the one or more errors being identified based on statistics from previously collected data; 


assembling the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page;
assembling the first content portion associated with the first content source, the second content portion associated with the second content source, and the third content portion associated with the third content source, utilizing at least one web page;
publishing content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page;
publishing content including the first content portion associated with the first content source, the second content
portion associated with the second content source, and the third content portion associated with the third content
source, utilizing the at least one web page;
receiving, by a first web publisher, different comments on at least part of the published content from first users associated with a first on-line community;
receiving, by the first web publisher, different user textual inputs associated with at least part of the published content
from the first users associated with the first on-line community;
policing, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community;
policing, by the first web publisher, the different user textual inputs associated with the at least part of the published
content from the first users associated with the first on-line community;
receiving, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community;
receiving, by the first web publisher, ratings from the first users associated with the first on-line community;
causing communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher;
wherein operation of the system results in communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web
causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher;
for publishing by the second web publisher to thereby allow access to the at least first portion of the content by second users associated with a second on-line community that is different from the first on-line community
causing communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher; and
wherein the communication of the at least second portion of the content is accomplished by the first web publisher causing a transfer of the at least second
portion of the content for publishing by the third web publisher;
causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher.
wherein communication of at least one second user textual input with the second portion of the content is accomplished by the first web publisher causing a transfer of the at least one second user textual input with the second portion of the  content, for publishing by the third web publisher;


	Here claim 1 of U.S. Patent No. US 8,352,419 B2 recites a method of extracting and communicating data. These method claims differ from claim 1 in that it fails to disclose the component for identifying errors based on statistics from previously collected data and the specific template, region identification, and data type/relationship determinations. Rose teaches that during content extraction and assembly, error identification and processing is performed as well. See Rose [0042], [0043], [0054]. Therefore it would have been obvious to modify the method of claim 1 of the patent such that error identification and processing of extracted content was performed. One having ordinary skill in the art would have been motivated to make such a modification to reduce duplicate and spam content from being published per the teachings of Rose. Ohashi teaches specific content extraction based on templates and user selected regions and relations. See Ohashi Fig. 3; Fig. 13A, Fig. 5B as well as col1 lines47-50, col2 line24 – col3 line3, col2 lines7-14, col8 lines1-31, col3 lines11-13, col7 lines 25-67. It would have been obvious to further modify the method of claim 1 of the patent such that content extraction was performed based on templates and regions specified by user input. One having ordinary skill in the art would have been motivated to make such a modification to easily and efficiently extract user-specified content portions from webpages based on graphical inputs per the teachings of Ohashi. 

Claims 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 1 of U.S. Patent No. US 8,352,419 B2 in view of Rose (US 2013/0066841, filed 6/22/2006) . The patented claim teaches the limitations of the claim as shown by comparison below in bold for the system claim set 4, 9 and 16-18 patented claims .

Instant Application
8,352,419
4. A system, comprising: a non-transitory memory storing instructions; and 
one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the instructions to:
9. A system, comprising:
receive a first content portion from a first content source, wherein the first content portion is fetched in real-time; receive a second content portion from a second content source; receive a third content portion from a third content source;
1. receiving a first content portion from a first content source; receiving a second content portion from a second content source; receiving a third content portion from a third content source;
process the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source; 

processing the first content portion associated with the first content source, the second content portion associated with the second content source, and the third content portion associated with the third content source;
identify one or more errors, including accidental or malicious errors, associated with any of the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third Inventor content source, the one or more errors being identified based on statistics from previously collected data; 


assembe the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page; 

assembling the first content portion associated with the first content source, the second content portion associated with the second content source, and the third content portion associated with the third content source, utilizing at least one web page;
publish content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page; 

publishing content including the first content portion associated with the first content source, the second content
portion associated with the second content source, and the third content portion associated with the third content
source, utilizing the at least one web page;
receive, by a first web publisher, different comments on at least part of the published content from first users associated with a first on-line community; 

receiving, by the first web publisher, different user textual inputs associated with at least part of the published content
from the first users associated with the first on-line community;
police, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community; 

policing, by the first web publisher, the different user textual inputs associated with the at least part of the published
content from the first users associated with the first on-line community;
receive, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community; 

receiving, by the first web publisher, ratings from the first users associated with the first on-line community;
cause communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher; 

wherein operation of the system results in communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web
cause communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher; 

for publishing by the second web publisher to thereby allow access to the at least first portion of the content by second users associated with a second on-line community that is different from the first on-line community
cause communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher; and 

wherein the communication of the at least second portion of the content is accomplished by the first web publisher causing a transfer of the at least second
portion of the content for publishing by the third web publisher;
cause communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher.

wherein communication of at least one second user textual input with the second portion of the content is accomplished by the first web publisher causing a transfer of the at least one second user textual input with the second portion of the  content, for publishing by the third web publisher;
5. wherein the system is operable such that at least a portion of the first users associated with the first on-line community are designated as trusted.
2. wherein at least a portion of the first users associated with the first on-line community are designated as trusted.
6. wherein the system is operable such that different portions of the content are suggested to different users based on a browsing history of the different users.
3. wherein different portions of the content are suggested to different users based on a browsing history of the different users.
7. wherein the system is operable such that different advertisements are selected for different users.
4. wherein different advertisements
are selected for different users.
8. wherein the system is operable such that a second on-line community is capable of controlling what is communicated.
5. wherein the second on-line community
is capable of controlling what is communicated. 
9. wherein: the receiving the first content portion, the second content portion, and the third content portion results from scraping the first content portion, the second content portion, and the third content portion; 
the first content source, the second content source, and the third content source include different sites; 
the processing includes post-processing including at least one of connecting data together, resolving conflicts, or reporting errors; 
the published content includes additional content in addition to the first content portion, the second content portion, and the third content portion; 
the publishing including serving web content; 
the communicating of the at least a first portion of the content, the at least one first comment, the at least a second portion of the content, and the at least one second comment includes broadcasting; 
the communicating is conditioned on payment; 
the policing includes removing; 
the at least part of the published content, the at least some of the published content, the at least first portion of the published content, and the at least second portion of the published content, are different parts of the published content; and 
each component includes at least one of a component of the first web publisher, or a computer component.
6. wherein: the receiving the first content portion, the second content portion, and the third content portion results from scraping the first content portion, the second content portion, and the third content portion;
the first content source, the second content source, and the third content source include different sites;
the processing includes post-processing including at least one of connecting data together, resolving conflicts, or reporting errors;
the content includes additional content in addition to the first content portion, the second content portion, and the third content portion;
the publishing including serving web content;
the communicating includes broadcasting;
the communicating is conditioned on payment;
the at least part of the published content, the at least some of the published content, the at least first portion of the published content, and the at least second portion of the published content, are different parts of the published content; and
the policing includes removing.
16. wherein the system is operable such that the content is published to a plurality of first users associated with a first on-line community, by a first web publisher.
1. wherein the content is published to a plurality of first users associated with a first on-line community, by a
first web publisher;
17. wherein the system is operable such that access is allowed to the at least first portion of the content by second users associated with a second on-line community that is different from the first on-line community, and wherein access is allowed to the at least one first comment by the second users associated with the second on-line community that is different from the first on-line community.
1. wherein access is allowed to the at least first portion of the content by second users associated with a second
on-line community that is different from the first online community;
wherein access is allowed to the at least one first user textual input with the first portion of the content by the second users associated with the second on-line community that is different from the first on-line community; 

18. wherein the system is operable such that access is allowed to the at least second portion of the content by third users associated with a third on-line community that is different from the first on-line community and different from the second on-line community, and wherein access is allowed to the at least one second comment by the third users associated with the third on-line community that is different from the first on-line community and different from the second on-line community.
1. wherein access is allowed to the at least second portion of the content by third users associated with a third on-line community that is different from the first online community and different from the second on-line community;
wherein access is allowed to the at least one second user textual input with the second portion of the content by the third users associated with the third on-line community that is different from the first on-line community and different from the second on-line community.


Here claim 1 of U.S. Patent No. US 8,352,419 B2 recites a method of extracting and communicating data. These method claims differ from claim 1 in that it fails to disclose the component for identifying errors based on statistics from previously collected data. Rose teaches that during content extraction and assembly, error identification and processing is performed as well. See Rose [0042], [0043], [0054]. Therefore it would have been obvious to modify the method of claim 1 of the patent such that error identification and processing of extracted content was performed. One having ordinary skill in the art would have been motivated to make such a modification to reduce duplicate and spam content from being published per the teachings of Rose. Further the system is an obvious variant of a method implementation as in the 8,352,419 patent and such computer system and components for implantation are also taught generally as in Rose. 
	
	Claims 10-15 and 19-20 incorporate substantively all the limitations of claims 4-9 and 17-18 respectively in a system form and are rejected under the same rationale.
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose (US 2013/0066841 A1, hereinafter “Rose”) in view of Riggs et al. (US 2015/0213147 A1, hereinafter “Riggs”) further in view of Ohashi (US 6,408,297 B1, hereinafter “Ohashi”).

Regarding claim 1, Rose teaches
A method, comprising: (see Rose, [0002] “improved methods of receiving content contributions”; [page10 col1 claim1] “improved methods of receiving content contributions”). 
for a source page associated with a first content source, (see Rose, [0025] “for collecting and managing content contributions. Users, such as user 104, submit content (hereinafter a "story contribution" and a "third party news article contribution")… providing to preference system 102 the uniform resource locator (URL) of a story, such as a story found on web page”; [0032] “Story window 164 typically includes one or more story entries 170… a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received… information such as the URL of a story and a summary of the story located at that URL is received”; Fig. 1B “submitted by David”).
receiving a first content portion from the first content source; (see Rose, [0025] “for collecting and managing content contributions. Users, such as user 104, submit content (hereinafter a "story contribution" and a "third party news article contribution")… providing to preference system 102 the uniform resource locator (URL) of a story, such as a story found on web page”; [0032] “Story window 164 typically includes one or more story entries 170… a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received… information such as the URL of a story and a summary of the story located at that URL is received”; [0042] “a process for receiving a story submission”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David is interpreted as first content portion from the first content source; Figs 2-3).
receiving a second content portion from a second content source; (see Rose, [0025] “for collecting and managing content contributions. Users, such as user 104, submit content (hereinafter a "story contribution" and a "third party news article contribution")… providing to preference system 102 the uniform resource locator (URL) of a story, such as a story found on web page”; [0032] “Story window 164 typically includes one or more story entries 170… a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received… information such as the URL of a story and a summary of the story located at that URL is received”; [0042] “a process for receiving a story submission”; Fig. 1B – “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve is interpreted as second content portion from the second content source; Figs 2-3).
receiving a third content portion from a third content source; (see Rose, [0025] “for collecting and managing content contributions. Users, such as user 104, submit content (hereinafter a "story contribution" and a "third party news article contribution")… providing to preference system 102 the uniform resource locator (URL) of a story, such as a story found on web page”; [0032] “Story window 164 typically includes one or more story entries 170… a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received… information such as the URL of a story and a summary of the story located at that URL is received”; [0042] “a process for receiving a story submission”; Fig. 1B – “Hot Temperature Achieved in Lab” is the content submitted by Charlie is interpreted as third content portion from the third content source; Figs 2-3).
processing the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source; (see Rose, [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received”; [0043] “At 204, one or more checks are performed”; [0096] “an implementation of a portion of website 116 as rendered in a browser… is configured to present a visualization of newly submitted stories”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David; “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve; “Hot Temperature Achieved in Lab” is the content submitted by Charlie). 
identifying one or more errors, including accidental or malicious errors, associated (see Rose, [0042] “one or more checks are performed… examples of checks include checking to make sure the URL is valid and does not, for example, contain a typo; checking for duplicate stories; determining whether the story submission appears on a blacklist or is otherwise to be blocked… a story that appears to be a duplicate may be flagged for review by an administrator, may be provisionally marked as a potential duplicate… The decision of whether to accept the story may be based at least in part on factors such as the length of time the user has been a registered user of site 116, whether the user has previously submitted inappropriate content, and/or a score assigned to the user”) with any of the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, (see Rose, [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received”; [0043] “At 204, one or more checks are performed”; [0096] “an implementation of a portion of website 116 as rendered in a browser… is configured to present a visualization of newly submitted stories”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David is interpreted as first content portion from the first content source; “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve is interpreted as second content portion from the second content source; “Hot Temperature Achieved in Lab” is the content submitted by Charlie is interpreted as third content portion from the third content source) the one or more errors being identified based on statistics from previously collected data; (see Rose, [0042] “one or more checks are performed… examples of checks include checking to make sure the URL is valid and does not, for example, contain a typo; checking for duplicate stories; determining whether the story submission appears on a blacklist or is otherwise to be blocked… a story that appears to be a duplicate may be flagged for review by an administrator, may be provisionally marked as a potential duplicate”; [0054] “additional checks are performed on the story… Such may be the case if the spam was recently created or is an attempt to unscrupulously drive traffic to a previously legitimate page and is not already present in a blacklist… Additional duplication checks are performed on the story at 332. In some embodiments, the submitted title and summary of the story are compared against the titles and summaries of stories already submitted to server 102”). 
assembling the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page; (see Rose, [0031] “Region 160 displays a list of categories into which news stories are grouped. If "View All" is selected, stories from all categories will be displayed in story window 164... visual indications of what category is selected are presented… Story window 164 typically includes one or more story entries 170. In the example shown, a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David is interpreted as first content portion from the first content source; “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve is interpreted as second content portion from the second content source; “Hot Temperature Achieved in Lab” is the content submitted by Charlie is interpreted as third content portion from the third content source). 
publishing content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page; (see Rose, [0031] “Region 160 displays a list of categories into which news stories are grouped. If "View All" is selected, stories from all categories will be displayed in story window 164... visual indications of what category is selected are presented… Story window 164 typically includes one or more story entries 170. In the example shown, a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David is interpreted as first content portion from the first content source; “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve is interpreted as second content portion from the second content source; “Hot Temperature Achieved in Lab” is the content submitted by Charlie is interpreted as third content portion from the third content source).
receiving, by a first web publisher, different comments on at least part of the published content from first users associated with a first on-line community; (see Rose, [0026] “Preference system 102 includes a web module 108 that provides typical web server functionality such as serving website 116, capturing user input, and providing Really Simple Syndication (RSS) feed (110) support”; [0027] “website 116 permits users to indicate their preferences for the content by making a variety of interactions... take other actions such as commenting on the content”).
policing, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community; (see Rose, [0074] “if enough people bury a comment, the comment is removed from the site and/or reported to an administrator”; [0083] “When a user takes certain actions, such as digging a story or burying a comment, the results of that action are reflected immediately”). 
receiving, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community; (see Rose, [0034] “each story has one or more scores associated with it. In the example shown, the "digg" score (172) for each story is displayed… a variety of actions would be immediately taken, including increasing the digg score of the story”; [0084] “the preference event is associated with the content contribution and any associated scores are updated as applicable”). 
causing communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher; (see Rose, [0061] “a portion of website 116 as rendered in a browser. Story 402 was recently submitted to server 102 (26 minutes ago)… When Alice visits the permalink of story 402, topic region 160 of sidebar 152 automatically expands and highlights the topic with which story 402 is associated (in this case, "Science"). The story was submitted by David… David may be a columnist or famous personality whose opinion Alice values”; [0063] “additional actions are taken when Alice digs a story… Alice can specify that stories that she diggs be posted to her blog as she diggs them”; [0068] “Alice can submit this story to her own blog by entering in optional text in region 422 and selecting region 424. Alice can email the story to one or more addresses by entering them into region 426 and selecting region 428”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0059] “if the user has specified blogging information… the submitted story is posted to the user's blog” – there are plurality of external websites).
comments by the second web publisher that is different from the first web publisher; (see Rose, [0061] “a portion of website 116 as rendered in a browser. Story 402 was recently submitted to server 102 (26 minutes ago)… When Alice visits the permalink of story 402, topic region 160 of sidebar 152 automatically expands and highlights the topic with which story 402 is associated (in this case, "Science"). The story was submitted by David… David may be a columnist or famous personality whose opinion Alice values”; [0063] “additional actions are taken when Alice digs a story… Alice can specify that stories that she diggs be posted to her blog as she diggs them”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0083] “whenever David comments on an article, that fact is immediately reflected under Alice's tab” – there are plurality of external websites).
causing communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher; and (see Rose, [0094] “Alice can see that event 830 was a submission of a new story (818), titled "Scientists Discover New Type of Bird" (822), that the story was submitted by CharlieB (824))”; [0101] “Alice can also specify particular stories she wishes to monitor, such as by selecting a link on the page's permalink that reads, "add this story to my incoming view”… causes the story to remain in region 886 of interface 850, and/or be added to a list of favorites (878)”; [0063] “additional actions are taken when Alice digs a story… Alice can specify that stories that she diggs be posted to her blog as she diggs them”; [0068] “Alice can submit this story to her own blog by entering in optional text in region 422 and selecting region 424. Alice can email the story to one or more addresses by entering them into region 426 and selecting region 428”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0059] “if the user has specified blogging information… the submitted story is posted to the user's blog” – there are plurality of external websites).
comments by the third web publisher that is different from the first web publisher and different from the second web publisher (see Rose, [0094] “Alice can see that event 830 was a submission of a new story (818), titled "Scientists Discover New Type of Bird" (822), that the story was submitted by CharlieB (824))”; [0101] “Alice can also specify particular stories she wishes to monitor, such as by selecting a link on the page's permalink that reads, "add this story to my incoming view”… causes the story to remain in region 886 of interface 850, and/or be added to a list of favorites (878)”; [0063] “additional actions are taken when Alice digs a story… Alice can specify that stories that she diggs be posted to her blog as she diggs them”; [0071] “CharlieB is not Alice's friend, his comment (508) is distinguished because it was dugg by Bob, who is Alice's friend, as also indicated by the inclusion of Bob's name and a star on the header of comment 508”).
Rose does not explicitly teach creating a template associated with the source page; allowing a user to identify a region, based on one or more anchor points, using the source page; for the identified region, using user input to determine a data type and inter-relationship to other data; causing communication of at least one first comment for publishing by the second web publisher; causing communication of at least one second comment for publishing by the third web publisher.
However, Riggs discloses retrieving content from locations and also teaches 
	causing communication of at least one first comment for publishing contents (see Riggs, [0003] “content is published to web logs or "blogs," which are individual postings of content. Blog content or blogs are often created using conventional techniques that often require using multiple applications throughout the content editing process”; [0026]-[0027] “Remix application 102 may be used to edit retrieved content with other content that may be retrieved from another source… a news blog may be constructed using an RSS feed of updated news content and other, originally-authored content (e.g., a news commentary or article created by a user of remix application 102 (i.e., a blogger)) using editing module 208… After remixing desired content, publishing may be performed using publishing module 210… publishing module 210 may be configured to communicate data from remix application 102 through a communication interface module (not shown), that also acts as a communication interface for retrieval module 202. Here, publishing module 210 may be configured with a communication interface and used to publish remixed content to a location” – there are plurality of commentaries).
	causing communication of at least one second comment for publishing contents (see Riggs, [0003] “content is published to web logs or "blogs," which are individual postings of content. Blog content or blogs are often created using conventional techniques that often require using multiple applications throughout the content editing process”; [0026]-[0027] “Remix application 102 may be used to edit retrieved content with other content that may be retrieved from another source… a news blog may be constructed using an RSS feed of updated news content and other, originally-authored content (e.g., a news commentary or article created by a user of remix application 102 (i.e., a blogger)) using editing module 208… After remixing desired content, publishing may be performed using publishing module 210… publishing module 210 may be configured to communicate data from remix application 102 through a communication interface module (not shown), that also acts as a communication interface for retrieval module 202. Here, publishing module 210 may be configured with a communication interface and used to publish remixed content to a location” – there are plurality of commentaries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of communicating comments for publishing as being disclosed and taught by Riggs in the system taught by Ross to yield the predictable results of effectively processing contents from various sources (see Riggs, [0018] “Content remixing is described, including various techniques for retrieving content from one or more sources into an application configured to receive, display, view, edit, and publish content… content remixing may refer to publishing and editing different types of content from various sources using a single application to retrieve, parse or normalize, display, edit, and publish content”).
The proposed combination of Rose and Riggs does not explicitly teach creating a template associated with the source page; allowing a user to identify a region, based on one or more anchor points, using the source page; for the identified region, using user input to determine a data type and inter-relationship to other data.
However, Ohashi discloses processing web information also teaches
creating a template associated with the source page; (see Ohashi, [col1 lines47-50] “scrap information memory 203 for storing therein a set of a URL of the WWW document specified by the user and scrap data identifying information as scrap information, and a scrap page updating section 207”; [col2 line24 – col3 line3] “The scrap data identifying information generating section 202 generates the scrap data identifying information… a condition that the information is quite possible to remain the changed WWW document… contents of a line immediately before the scrap data, initial line of the scrap data, and a line immediately after the scrap data are important… a tag representing a horizontal line”). 
allowing a user to identify a region, based on one or more anchor points, using the source page; (see Ohashi, Fig. 3; Fig. 13A; [col2 lines7-14] “When the browser is used as the user interface 201, the user starts up the browser and selects a particular portion in the document… selected portion represents the scrap data required by the user. FIG. 13 is a view showing an example (one of screen displays) of selection of scrap data on the browser”; [col8 lines1-12] “the user visually checks the browser screen B (Refer to FIG. 3A) displayed on the display 20 and selects a target data cell. When the selection of the target cell data… as the target data cell”; [col3 lines11-13] “When the WWW document is collected, the data extracting section 204 identifies the starting point and the end point of data required by the user”). 
for the identified region, (see Ohashi, Fig. 3; Fig. 13A; [col2 lines7-14] “When the browser is used as the user interface 201, the user starts up the browser and selects a particular portion in the document… selected portion represents the scrap data required by the user. FIG. 13 is a view showing an example (one of screen displays) of selection of scrap data on the browser”; [col8 lines1-12] “the user visually checks the browser screen B (Refer to FIG. 3A) displayed on the display 20 and selects a target data cell. When the selection of the target cell data… as the target data cell”; [col3 lines11-13] “When the WWW document is collected, the data extracting section 204 identifies the starting point and the end point of data required by the user”) using user input to determine a data type and inter-relationship to other data; (see Ohashi, Fig. 5B; Fig. 12; [col7 lines25-67] “Web information…  each character string ("stock price information", "ABC Company today's closing price:", and "¥385") is placed within tags... the user determines, from the data displayed on the browser screen B of the display 20 whether there is any subordinate… Web information so that system control is shifted to the next step i.e. step SA6”; [col8 lines14-31] “the user drags the selected data cell… recognizes the attribute of the data cell from the tag in the Web information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of creating a template, identify a region and use user input to determine data relationships as being disclosed and taught by Ohashi in the system taught by the proposed combination of Ross and Riggs to yield the predictable results of efficiently collecting and processing web information (see Ohashi, [col6 lines50-60] “Operations of the information collecting apparatus according to the above mentioned embodiment are described here. Detailed description is made hereinafter for a case where the stock price information will be taken up as an example as Web information to be collected and desired data regarding the stock price information is collected using as a trigger some external cause ( e.g., fluctuation in the official rate). The over all operations described below have been divided into operation for initialization and operation for collecting the information automatically”).
	
Claims 4-5, 8, 10-11, 14 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose in view of Riggs. 

Regarding claim 4, Rose teaches
A system, comprising: (see Rose, [0023] “a system”). 
a non-transitory memory storing instructions; and (see Rose, [0023] “a computer readable medium such as a computer readable storage medium or a computer network wherein program instructions are sent over optical or communication links”). 
one or more processors in communication with the non-transitory memory, wherein the one or more processors execute the instructions to: (see Rose, [0023] “A component such as a processor or a memory described as being configured to perform a task… specific component that is manufactured to perform the task”). 
receive a first content portion from a first content source, wherein the first content portion is (see Rose, [0025] “for collecting and managing content contributions. Users, such as user 104, submit content (hereinafter a "story contribution" and a "third party news article contribution")… providing to preference system 102 the uniform resource locator (URL) of a story, such as a story found on web page”; [0032] “Story window 164 typically includes one or more story entries 170… a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received… information such as the URL of a story and a summary of the story located at that URL is received”; [0042] “a process for receiving a story submission”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David is interpreted as first content portion from the first content source; Figs 2-3) fetched in real-time; (see Rose, [0086] “an implementation of a portion of website 116 as rendered in a browser. In this example, interface 800 (also referred to herein as the digg "spy" interface and a "ticker" interface) is configured to present a real time visualization”). 
receive a second content portion from a second content source; (see Rose, [0025] “for collecting and managing content contributions. Users, such as user 104, submit content (hereinafter a "story contribution" and a "third party news article contribution")… providing to preference system 102 the uniform resource locator (URL) of a story, such as a story found on web page”; [0032] “Story window 164 typically includes one or more story entries 170… a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received… information such as the URL of a story and a summary of the story located at that URL is received”; [0042] “a process for receiving a story submission”; Fig. 1B – “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve is interpreted as second content portion from the second content source; Figs 2-3).
receive a third content portion from a third content source; (see Rose, [0025] “for collecting and managing content contributions. Users, such as user 104, submit content (hereinafter a "story contribution" and a "third party news article contribution")… providing to preference system 102 the uniform resource locator (URL) of a story, such as a story found on web page”; [0032] “Story window 164 typically includes one or more story entries 170… a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received… information such as the URL of a story and a summary of the story located at that URL is received”; [0042] “a process for receiving a story submission”; Fig. 1B – “Hot Temperature Achieved in Lab” is the content submitted by Charlie is interpreted as third content portion from the third content source; Figs 2-3).
process the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source; (see Rose, [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received”; [0043] “At 204, one or more checks are performed”; [0096] “an implementation of a portion of website 116 as rendered in a browser… is configured to present a visualization of newly submitted stories”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David; “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve; “Hot Temperature Achieved in Lab” is the content submitted by Charlie).
identify one or more errors, including accidental or malicious errors, associated (see Rose, [0042] “one or more checks are performed… examples of checks include checking to make sure the URL is valid and does not, for example, contain a typo; checking for duplicate stories; determining whether the story submission appears on a blacklist or is otherwise to be blocked… a story that appears to be a duplicate may be flagged for review by an administrator, may be provisionally marked as a potential duplicate… The decision of whether to accept the story may be based at least in part on factors such as the length of time the user has been a registered user of site 116, whether the user has previously submitted inappropriate content, and/or a score assigned to the user”) with any of the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third Inventor content source, (see Rose, [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received”; [0043] “At 204, one or more checks are performed”; [0096] “an implementation of a portion of website 116 as rendered in a browser… is configured to present a visualization of newly submitted stories”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David is interpreted as first content portion from the first content source; “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve is interpreted as second content portion from the second content source; “Hot Temperature Achieved in Lab” is the content submitted by Charlie is interpreted as third content portion from the third content source) the one or more errors being identified based on statistics from previously collected data; (see Rose, [0042] “one or more checks are performed… examples of checks include checking to make sure the URL is valid and does not, for example, contain a typo; checking for duplicate stories; determining whether the story submission appears on a blacklist or is otherwise to be blocked… a story that appears to be a duplicate may be flagged for review by an administrator, may be provisionally marked as a potential duplicate”; [0054] “additional checks are performed on the story… Such may be the case if the spam was recently created or is an attempt to unscrupulously drive traffic to a previously legitimate page and is not already present in a blacklist… Additional duplication checks are performed on the story at 332. In some embodiments, the submitted title and summary of the story are compared against the titles and summaries of stories already submitted to server 102”).
assembe the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page; (see Rose, [0031] “Region 160 displays a list of categories into which news stories are grouped. If "View All" is selected, stories from all categories will be displayed in story window 164... visual indications of what category is selected are presented… Story window 164 typically includes one or more story entries 170. In the example shown, a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David is interpreted as first content portion from the first content source; “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve is interpreted as second content portion from the second content source; “Hot Temperature Achieved in Lab” is the content submitted by Charlie is interpreted as third content portion from the third content source).
publish content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page; (see Rose, [0031] “Region 160 displays a list of categories into which news stories are grouped. If "View All" is selected, stories from all categories will be displayed in story window 164... visual indications of what category is selected are presented… Story window 164 typically includes one or more story entries 170. In the example shown, a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David is interpreted as first content portion from the first content source; “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve is interpreted as second content portion from the second content source; “Hot Temperature Achieved in Lab” is the content submitted by Charlie is interpreted as third content portion from the third content source).
receive, by a first web publisher, different comments on at least part of the published content from first users associated with a first on-line community; (see Rose, [0026] “Preference system 102 includes a web module 108 that provides typical web server functionality such as serving website 116, capturing user input, and providing Really Simple Syndication (RSS) feed (110) support”; [0027] “website 116 permits users to indicate their preferences for the content by making a variety of interactions... take other actions such as commenting on the content”).
police, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community; (see Rose, [0074] “if enough people bury a comment, the comment is removed from the site and/or reported to an administrator”; [0083] “When a user takes certain actions, such as digging a story or burying a comment, the results of that action are reflected immediately”). 
receive, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community; (see Rose, [0034] “each story has one or more scores associated with it. In the example shown, the "digg" score (172) for each story is displayed… a variety of actions would be immediately taken, including increasing the digg score of the story”; [0084] “the preference event is associated with the content contribution and any associated scores are updated as applicable”).
cause communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher; (see Rose, [0061] “a portion of website 116 as rendered in a browser. Story 402 was recently submitted to server 102 (26 minutes ago)… When Alice visits the permalink of story 402, topic region 160 of sidebar 152 automatically expands and highlights the topic with which story 402 is associated (in this case, "Science"). The story was submitted by David… David may be a columnist or famous personality whose opinion Alice values”; [0063] “additional actions are taken when Alice digs a story… Alice can specify that stories that she diggs be posted to her blog as she diggs them”; [0068] “Alice can submit this story to her own blog by entering in optional text in region 422 and selecting region 424. Alice can email the story to one or more addresses by entering them into region 426 and selecting region 428”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0059] “if the user has specified blogging information… the submitted story is posted to the user's blog”).
comments by the second web publisher that is different from the first web publisher; (see Rose, [0061] “a portion of website 116 as rendered in a browser. Story 402 was recently submitted to server 102 (26 minutes ago)… When Alice visits the permalink of story 402, topic region 160 of sidebar 152 automatically expands and highlights the topic with which story 402 is associated (in this case, "Science"). The story was submitted by David… David may be a columnist or famous personality whose opinion Alice values”; [0063] “additional actions are taken when Alice digs a story… Alice can specify that stories that she diggs be posted to her blog as she diggs them”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0083] “whenever David comments on an article, that fact is immediately reflected under Alice's tab”).
cause communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher; and (see Rose, [0094] “Alice can see that event 830 was a submission of a new story (818), titled "Scientists Discover New Type of Bird" (822), that the story was submitted by CharlieB (824))”; [0101] “Alice can also specify particular stories she wishes to monitor, such as by selecting a link on the page's permalink that reads, "add this story to my incoming view”… causes the story to remain in region 886 of interface 850, and/or be added to a list of favorites (878)”; [0063] “additional actions are taken when Alice digs a story… Alice can specify that stories that she diggs be posted to her blog as she diggs them”; [0068] “Alice can submit this story to her own blog by entering in optional text in region 422 and selecting region 424. Alice can email the story to one or more addresses by entering them into region 426 and selecting region 428”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0059] “if the user has specified blogging information… the submitted story is posted to the user's blog”).
comments by the third web publisher that is different from the first web publisher and different from the second web publisher (see Rose, [0094] “Alice can see that event 830 was a submission of a new story (818), titled "Scientists Discover New Type of Bird" (822), that the story was submitted by CharlieB (824))”; [0101] “Alice can also specify particular stories she wishes to monitor, such as by selecting a link on the page's permalink that reads, "add this story to my incoming view”… causes the story to remain in region 886 of interface 850, and/or be added to a list of favorites (878)”; [0063] “additional actions are taken when Alice digs a story… Alice can specify that stories that she diggs be posted to her blog as she diggs them”; [0071] “CharlieB is not Alice's friend, his comment (508) is distinguished because it was dugg by Bob, who is Alice's friend, as also indicated by the inclusion of Bob's name and a star on the header of comment 508”).
Rose does not explicitly teach cause communication of at least one first comment for publishing by the second web publisher; cause communication of at least one second comment for publishing by the third web publisher.
However, Riggs discloses retrieving content from locations and also teaches 
	cause communication of at least one first comment for publishing contents (see Riggs, [0003] “content is published to web logs or "blogs," which are individual postings of content. Blog content or blogs are often created using conventional techniques that often require using multiple applications throughout the content editing process”; [0026]-[0027] “Remix application 102 may be used to edit retrieved content with other content that may be retrieved from another source… a news blog may be constructed using an RSS feed of updated news content and other, originally-authored content (e.g., a news commentary or article created by a user of remix application 102 (i.e., a blogger)) using editing module 208… After remixing desired content, publishing may be performed using publishing module 210… publishing module 210 may be configured to communicate data from remix application 102 through a communication interface module (not shown), that also acts as a communication interface for retrieval module 202. Here, publishing module 210 may be configured with a communication interface and used to publish remixed content to a location” – there are plurality of commentaries).
	causing communication of at least one second comment for publishing contents (see Riggs, [0003] “content is published to web logs or "blogs," which are individual postings of content. Blog content or blogs are often created using conventional techniques that often require using multiple applications throughout the content editing process”; [0026]-[0027] “Remix application 102 may be used to edit retrieved content with other content that may be retrieved from another source… a news blog may be constructed using an RSS feed of updated news content and other, originally-authored content (e.g., a news commentary or article created by a user of remix application 102 (i.e., a blogger)) using editing module 208… After remixing desired content, publishing may be performed using publishing module 210… publishing module 210 may be configured to communicate data from remix application 102 through a communication interface module (not shown), that also acts as a communication interface for retrieval module 202. Here, publishing module 210 may be configured with a communication interface and used to publish remixed content to a location” – there are plurality of commentaries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of communicating comments for publishing as being disclosed and taught by Riggs in the system taught by Ross to yield the predictable results of effectively processing contents from various sources (see Riggs, [0018] “Content remixing is described, including various techniques for retrieving content from one or more sources into an application configured to receive, display, view, edit, and publish content… content remixing may refer to publishing and editing different types of content from various sources using a single application to retrieve, parse or normalize, display, edit, and publish content”).
Claim 10 incorporates substantively all the limitations of claim 4 in a method form (see Rose, [0002] “to have improved methods of receiving content contributions”) and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Rose and Riggs teaches
wherein the system is operable such that at least a portion of the first users associated with the first on-line community are designated as trusted (see Rose, [0030] “A user, known as "Alice" is logged into site 116. Interface 150… Alice is presented with an interface that permits her to view her profile and manage account settings such as her current email address and password; view previous preference events she's taken (her "history"); and access friend-related features”; [0044] “The decision of whether to accept the story may be based at least in part on factors such as the length of time the user has been a registered user of site 116, whether the user has previously submitted inappropriate content, and/or a score assigned to the user”). 
Claim 11 incorporates substantively all the limitations of claim 5 in a method form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Rose and Riggs teaches
wherein the system is operable such that a second on-line community is capable of controlling what is communicated (see Rose, [0063] “Alice can configure her personal website (e.g., with a JavaScript) to automatically syndicate recent activities taken in response to stories”; [0068] “Alice can submit this story to her own blog by entering in optional text in region 422 and selecting region 424. Alice can email the story to one or more addresses by entering them into region 426 and selecting region 428”; [0135] “Permalink pages such as the one shown in FIG. 4 can be adapted for photograph and video content as appropriate, and users may comment, blog, and take other actions with respect to visual and other content (such as songs) as appropriate”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0059] “if the user has specified blogging information… the submitted story is posted to the user's blog”). 
Claim 14 incorporates substantively all the limitations of claim 8 in a method form and is rejected under the same rationale.

Regarding claim 16, the proposed combination of Rose and Riggs teaches
wherein the system is operable such that the content is published to a plurality of first users associated with a first on-line community, by a first web publisher (see Rose, Fig. 1B; Fig. 4; [0027] “users are made aware of the submitted content through website 116… users can "digg" a story to indicate their like of its content, "bury" a story to indicate problems with the content, and may also take other actions such as commenting on the content. These actions (including the initial submission of the content contribution) are referred to herein collectively as "preference events."”).

Regarding claim 17, the proposed combination of Rose and Riggs teaches
wherein the system is operable such that access is allowed to the at least first portion of the content by second users associated with a second on-line community that is different from the first on-line community, and (see Ross, [0058] “a permalink for the story can be accessed by visitors to site 116 and contains content assembled dynamically from the information stored in database 112”; [0061] “a portion of website 116 as rendered in a browser. Story 402 was recently submitted to server 102 (26 minutes ago)… When Alice visits the permalink of story 402, topic region 160 of sidebar 152 automatically expands and highlights the topic with which story 402 is associated (in this case, "Science"). The story was submitted by David… David may be a columnist or famous personality whose opinion Alice values”; [0063] “additional actions are taken when Alice digs a story… Alice can specify that stories that she diggs be posted to her blog as she diggs them”; [0068] “Alice can submit this story to her own blog by entering in optional text in region 422 and selecting region 424. Alice can email the story to one or more addresses by entering them into region 426 and selecting region 428”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0059] “if the user has specified blogging information… the submitted story is posted to the user's blog” – there are plurality of external websites) wherein access is allowed to the at least one first comment (see Riggs, [0003] “content is published to web logs or "blogs," which are individual postings of content. Blog content or blogs are often created using conventional techniques that often require using multiple applications throughout the content editing process”; [0026]-[0027] “Remix application 102 may be used to edit retrieved content with other content that may be retrieved from another source… a news blog may be constructed using an RSS feed of updated news content and other, originally-authored content (e.g., a news commentary or article created by a user of remix application 102 (i.e., a blogger)) using editing module 208… After remixing desired content, publishing may be performed using publishing module 210… publishing module 210 may be configured to communicate data from remix application 102 through a communication interface module (not shown), that also acts as a communication interface for retrieval module 202. Here, publishing module 210 may be configured with a communication interface and used to publish remixed content to a location” – there are plurality of commentaries) by the second users associated with the second on-line community that is different from the first on-line community (see Rose, [0039] “Alice's friends have submitted two stories, dugg twelve stories, and commented on sixteen stories, as reflected in dashboard 162. Of the twelve stories her friends have dugg, four of the stories have not yet been promoted. In some embodiments, assorted visual cues of her friends' activity are presented throughout website 116”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0059] “if the user has specified blogging information… the submitted story is posted to the user's blog” – there are plurality of external websites). The motivation for the proposed combination is maintained. 
Claim 19 incorporates substantively all the limitations of claim 17 in a method form and is rejected under the same rationale.

Regarding claim 18, the proposed combination of Rose and Riggs teaches
wherein the system is operable such that access is allowed to the at least second portion of the content by third users associated with a third on-line community that is different from the first on-line community and different from the second on-line community, and (see Rose, [0094] “Alice can see that event 830 was a submission of a new story (818), titled "Scientists Discover New Type of Bird" (822), that the story was submitted by CharlieB (824))”; [0101] “Alice can also specify particular stories she wishes to monitor, such as by selecting a link on the page's permalink that reads, "add this story to my incoming view”… causes the story to remain in region 886 of interface 850, and/or be added to a list of favorites (878)”; [0063] “additional actions are taken when Alice digs a story… Alice can specify that stories that she diggs be posted to her blog as she diggs them”; [0068] “Alice can submit this story to her own blog by entering in optional text in region 422 and selecting region 424. Alice can email the story to one or more addresses by entering them into region 426 and selecting region 428”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0059] “if the user has specified blogging information… the submitted story is posted to the user's blog”) wherein access is allowed to the at least one second comment (see Riggs, [0003] “content is published to web logs or "blogs," which are individual postings of content. Blog content or blogs are often created using conventional techniques that often require using multiple applications throughout the content editing process”; [0026]-[0027] “Remix application 102 may be used to edit retrieved content with other content that may be retrieved from another source… a news blog may be constructed using an RSS feed of updated news content and other, originally-authored content (e.g., a news commentary or article created by a user of remix application 102 (i.e., a blogger)) using editing module 208… After remixing desired content, publishing may be performed using publishing module 210… publishing module 210 may be configured to communicate data from remix application 102 through a communication interface module (not shown), that also acts as a communication interface for retrieval module 202. Here, publishing module 210 may be configured with a communication interface and used to publish remixed content to a location” – there are plurality of commentaries) by the third users associated with the third on-line community that is different from the first on-line community and different from the second on-line community (see Rose, [0039] “Alice's friends have submitted two stories, dugg twelve stories, and commented on sixteen stories, as reflected in dashboard 162. Of the twelve stories her friends have dugg, four of the stories have not yet been promoted. In some embodiments, assorted visual cues of her friends' activity are presented throughout website 116”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0059] “if the user has specified blogging information… the submitted story is posted to the user's blog” – there are plurality of external websites). The motivation for the proposed combination is maintained. 
Claim 20 incorporates substantively all the limitations of claim 18 in a method form and is rejected under the same rationale.

Claims 6-7 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose in view of Riggs further in view of Herz et al. (US 5,754,938, hereinafter “Herz”).

Regarding claim 6, the proposed combination of Rose and Riggs teaches
the different users (see Rose, [0064] “in a user's publicly accessibly digging history”; [0081] “both Alice, and visitors to Alice's profile will be presented with Alice's history in a format similar to that currently shown, but limited to activities taken by Alice”).
The proposed combination of Rose and Riggs does not explicitly teach wherein the system is operable such that different portions of the content are suggested to different users based on a browsing history of the different  users.
However, Herz discloses recommending objects of user interest and also teaches
wherein the system is operable such that different portions of the content are suggested to different users based on a browsing history of users (see Herz, [col55 lines40-65] “implement an automatic news clipping service which learns to select (filter) news articles to match a user's interests, based solely on which articles the user chooses to read… target profiles are later compared to the search profiles in the users' search profile sets, and those new articles whose target profiles are closest (most similar) to the closest search profile in a user's search profile set are identified to that user for possible reading… adjusts the search profiles in the user's search profile set to more closely match what the user apparently prefers to read”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of suggesting content as being disclosed and taught by Herz in the system taught by the proposed combination of Ross and Riggs to yield the predictable results of improving filtering system to suggest articles and/or advertisements to read (see Herz, [col7 lines20-27] “A filtering system in the system for customized electronic identification of desirable objects automatically selects a set of articles that the user is likely to wish to read. The accuracy of this filtering system improves over time by noting which articles the user reads and by generating a measurement of the depth to which the user reads each article. This information is then used to update the user's target profile interest summary”).
Claim 12 incorporates substantively all the limitations of claim 6 in a method form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Rose and Riggs teaches
wherein the system is operable such that (see Rose, [0023] “a system”).
The proposed combination of Rose and Riggs does not explicitly teach wherein the system is operable such that different advertisements are selected for different users.
	However, Herz discloses recommending objects of user interest and also teaches
	different advertisements are selected for different users (see Herz, [col39 line65 – col40 line10] “a subsequent message sent by the proxy server S2 to the user, may contain advertising material that is related to the user's request and/or is targeted to the user… where the weight of an advertisement is proportional to the probability that it is included in the subset, and (c) proxy server S2 selects from this subset just those advertisements that the user is most likely to be interested in”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of selecting advertisements as being disclosed and taught by Herz in the system taught by the proposed combination of Ross and Riggs to yield the predictable results of improving filtering system to suggest articles and/or advertisements to read (see Herz, [col7 lines20-27] “A filtering system in the system for customized electronic identification of desirable objects automatically selects a set of articles that the user is likely to wish to read. The accuracy of this filtering system improves over time by noting which articles the user reads and by generating a measurement of the depth to which the user reads each article. This information is then used to update the user's target profile interest summary”).
Claim 13 incorporates substantively all the limitations of claim 7 in a method form and is rejected under the same rationale.

Claims 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose in view of Riggs further in view of Allaire et al. (US 2007/0038931 A1, hereinafter “Allaire”).

Regarding claim 9, the proposed combination of Rose and Riggs teaches
wherein: the receiving the first content portion, the second content portion, and the third content portion results from scraping the first content portion, the second content portion, and the third content portion; (see Rose, [0055] “the page is craw led and a full text match (such as a MySQL full text search) is performed against the submitted story and previously submitted stories… crawls in addition to information associated with the story”; crawling in Rose has been interpreted as scraping; [0025] “for collecting and managing content contributions. Users, such as user 104, submit content (hereinafter a "story contribution" and a "third party news article contribution")… providing to preference system 102 the uniform resource locator (URL) of a story, such as a story found on web page”; [0032] “Story window 164 typically includes one or more story entries 170… a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received… information such as the URL of a story and a summary of the story located at that URL is received”; [0042] “a process for receiving a story submission”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David is interpreted as first content portion from the first content source; “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve is interpreted as second content portion from the second content source; “Hot Temperature Achieved in Lab” is the content submitted by Charlie is interpreted as third content portion from the third content source; Fig 1B). 
the first content source, the second content source, and the third content source include different sites; (see Rose, Fig. 1B – all the 3 contents are from different sites - (via http://news.acme.com/s/space/... , via http://www.sudokunews.com/ ... and http://news/wire.com/hot/...)
the processing includes post-processing including at least one of (see Rose, [0042] “one or more checks are performed… examples of checks include checking to make sure the URL is valid and does not, for example, contain a typo; checking for duplicate stories; determining whether the story submission appears on a blacklist or is otherwise to be blocked… a story that appears to be a duplicate may be flagged for review by an administrator, may be provisionally marked as a potential duplicate”; [0054] “additional checks are performed on the story… Such may be the case if the spam was recently created or is an attempt to unscrupulously drive traffic to a previously legitimate page and is not already present in a blacklist… Additional duplication checks are performed on the story at 332. In some embodiments, the submitted title and summary of the story are compared against the titles and summaries of stories already submitted to server 102”) reporting errors; (see Rose, [0064] “can report a problem with the story (bury it)… Story reporting options include "duplicate" story (to report that story 402 is a duplicate of another story), "bad link" (to report that the link to the full text of the story is defective), "spam" (to indicate that the story is fraudulent or spam), "inaccurate" (to indicate that there are factual pro bl ems with the story), and "old news" and "this is lame" to indicate that the story is not newsworthy”). 
the published_content includes additional content in addition to (see Rose, [0032] “story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story” – URL, content and summary has been interpreted as additional content) the first content portion, the second content portion, and the third content portion; (see Rose, [0042] “a process for receiving a story submission… the process begins at 202 when information associated with a story is received… information such as the URL of a story and a summary of the story located at that URL is received”; [0042] “a process for receiving a story submission”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David is interpreted as first content portion from the first content source; “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve is interpreted as second content portion from the second content source; “Hot Temperature Achieved in Lab” is the content submitted by Charlie is interpreted as third content portion from the third content source)
the publishing including serving web content; (see Rose, [0031] “Region 160 displays a list of categories into which news stories are grouped. If "View All" is selected, stories from all categories will be displayed in story window 164... visual indications of what category is selected are presented… Story window 164 typically includes one or more story entries 170. In the example shown, a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; [0027] “users are made aware of the submitted content through website 116 and features such as RSS feeds. In addition to providing a link to the content (e.g., a hyperlink to web page 106) and information such as a summary of the story and the date and time”).
the communicating of the at least a first portion of the content, (see Rose, [0061] “a portion of website 116 as rendered in a browser. Story 402 was recently submitted to server 102 (26 minutes ago)… When Alice visits the permalink of story 402, topic region 160 of sidebar 152 automatically expands and highlights the topic with which story 402 is associated (in this case, "Science"). The story was submitted by David… David may be a columnist or famous personality whose opinion Alice values”; [0063] “additional actions are taken when Alice digs a story… Alice can specify that stories that she diggs be posted to her blog as she diggs them”; [0068] “Alice can submit this story to her own blog by entering in optional text in region 422 and selecting region 424. Alice can email the story to one or more addresses by entering them into region 426 and selecting region 428”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0059] “if the user has specified blogging information… the submitted story is posted to the user's blog”) the at least one first comment, (see Riggs, [0003] “content is published to web logs or "blogs," which are individual postings of content. Blog content or blogs are often created using conventional techniques that often require using multiple applications throughout the content editing process”; [0026]-[0027] “Remix application 102 may be used to edit retrieved content with other content that may be retrieved from another source… a news blog may be constructed using an RSS feed of updated news content and other, originally-authored content (e.g., a news commentary or article created by a user of remix application 102 (i.e., a blogger)) using editing module 208… After remixing desired content, publishing may be performed using publishing module 210… publishing module 210 may be configured to communicate data from remix application 102 through a communication interface module (not shown), that also acts as a communication interface for retrieval module 202. Here, publishing module 210 may be configured with a communication interface and used to publish remixed content to a location” – there are plurality of commentaries) the at least a second portion of the content, and (see Rose, [0094] “Alice can see that event 830 was a submission of a new story (818), titled "Scientists Discover New Type of Bird" (822), that the story was submitted by CharlieB (824))”; [0101] “Alice can also specify particular stories she wishes to monitor, such as by selecting a link on the page's permalink that reads, "add this story to my incoming view”… causes the story to remain in region 886 of interface 850, and/or be added to a list of favorites (878)”; [0063] “additional actions are taken when Alice digs a story… Alice can specify that stories that she diggs be posted to her blog as she diggs them”; [0068] “Alice can submit this story to her own blog by entering in optional text in region 422 and selecting region 424. Alice can email the story to one or more addresses by entering them into region 426 and selecting region 428”; [0045] “the information received at 202 is received through a web interface, such as a story submission form that can be accessed, by selecting region 158 of interface 150… an external website, such as a user's blog could be configured to provide an interface to server 102. Submission may also be automated, such as by syndicating a news feed to a story submission component”; [0059] “if the user has specified blogging information… the submitted story is posted to the user's blog”) and the at least one second comment includes broadcasting; (see Riggs, [0003] “content is published to web logs or "blogs," which are individual postings of content. Blog content or blogs are often created using conventional techniques that often require using multiple applications throughout the content editing process”; [0026]-[0027] “Remix application 102 may be used to edit retrieved content with other content that may be retrieved from another source… a news blog may be constructed using an RSS feed of updated news content and other, originally-authored content (e.g., a news commentary or article created by a user of remix application 102 (i.e., a blogger)) using editing module 208… After remixing desired content, publishing may be performed using publishing module 210… publishing module 210 may be configured to communicate data from remix application 102 through a communication interface module (not shown), that also acts as a communication interface for retrieval module 202. Here, publishing module 210 may be configured with a communication interface and used to publish remixed content to a location” – there are plurality of commentaries).
the policing includes removing; (see Rose, [0037] “if enough users bury a story, the story may be removed from the pool and/or database 112”; [0074] “if enough people bury a comment, the comment is removed from the site and/or reported to an administrator”). 
the at least part of the published content, the at least some of the published content, the at least first portion of the published content, and the at least second portion of the published content, are different parts of the published content; and (see Rose, [0031] “Region 160 displays a list of categories into which news stories are grouped. If "View All" is selected, stories from all categories will be displayed in story window 164... visual indications of what category is selected are presented… Story window 164 typically includes one or more story entries 170. In the example shown, a story entry includes the title of a story, as well as other associated information, such as who submitted the story and when, the external URL of the story, the category to which the story belongs, and a summary of the story”; Fig. 1B – “Record Set for Hottest Temperature on Earth: 3.6 Billion Degrees in Lab” is the content submitted by David is interpreted as first content portion from the first content source; “An Algorithm to Solve All Sudoku Puzzles” is the content submitted by Eve is interpreted as second content portion from the second content source; “Hot Temperature Achieved in Lab” is the content submitted by Charlie is interpreted as third content portion from the third content source”).
each component includes at least one of a component of the first web publisher, or a computer component (see Rose, [0023] “a process, an apparatus, a system, a composition of matter, a computer readable medium such as a computer readable storage medium or a computer network wherein program instructions are sent over optical or  communication links…A component such as a processor or a memory described as being configured to perform a task includes both a general component that is temporarily configured to perform the task at a given time or a specific component that is manufactured to perform the task ”; [0026] “includes a web module 108 that provides typical web server functionality such as serving website 116, capturing user input, and providing Really Simple Syndication (RSS) feed (110) support”; [0029] “the infrastructure provided by portions of preference system 102 is located on and/or replicated across a plurality of servers rather than the entirety of preference system”). 
	However, Allaire discloses digital content items pricing and payment and also teaches
the communicating is conditioned on payment; (see Allaire, [0007]-[0010] “The publisher pays the cost of distribution and delivery. Each of the digital content items is arranged as streaming video or music, or as a downloadable file… The presentation content code is configured to control the presentation of each of the digital content items… To the user, the digital content appears to be originating directly from the presentation context… The derivation and distribution of revenue is adjusted to reflect volume discounts defined by the publishers with respect to volume of usage by the users for respective digital content items or respective publisher subscriptions”; [0035] “The content,  style, and terms of use of the presentation context 15 are determined by a presentation context provider 21 that controls the presentation server 11 (e.g., a merchant that hosts a web site”; [0038] “Terms could include the price and other conditions under which the presentation is made to the user 12 and the time period during which the presentation would be available”; [0044] “The content items need not be video but could be any kind of digital item, including text, images, sounds”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of payment for content as being disclosed and taught by Allaire in the system taught by the proposed combination of Ross and Riggs to yield the predictable results of improving user experience by showing ads that are tailored to their interests (see Allaire, [0224] “Media packages and advertisements can have meta-data linked to them that describes the content. This meta-data is used by the service to automatically associate ads with programs that have related content, targeting ads to users 12 that are more likely to respond to them, and improving the consumer's experience by showing ads that are tailored to their interests… inform the ad matching process, and to target ads at specific groups of viewers”).
Claim 15 incorporates substantively all the limitations of claim 9 in a method form and is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156